 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                        SOUTHERN DISTRICT OF CALIFORNIA
10
11   NOEL RODRIGUEZ,                                     Case No.: 19cv1355 GPC (BGS)
12                                     Petitioner,
                                                         ORDER: (1) GRANTING MOTION
13   v.                                                  TO PROCEED IN FORMA
                                                         PAUPERIS; and (2) DISMISSING
14   MONTGOMERY, Warden,
                                                         CASE WITHOUT PREJUDICE AND
15                                   Respondent.         WITH LEAVE TO AMEND
16
17         Petitioner, a state prisoner proceeding pro se, has submitted a Petition for Writ of
18   Habeas Corpus pursuant to 28 U.S.C. § 2254, together with a request to proceed in forma
19   pauperis.
20                     MOTION TO PROCEED IN FORMA PAUPERIS
21         Petitioner has $0.00 on account at the California correctional institution in which
22   he is presently confined. Petitioner cannot afford the $5.00 filing fee. Thus, the Court
23   GRANTS Petitioner’s application to proceed in forma pauperis, and allows Petitioner to
24   prosecute the above-referenced action without being required to prepay fees or costs and
25   without being required to post security. The Clerk of the Court shall file the Petition for
26   Writ of Habeas Corpus without prepayment of the filing fee.
27   ///
28   ///

                                                     1
                                                                                 19cv1355 GPC (BGS)
 1         FAILURE TO STATE A COGNIZABLE CLAIM ON HABEAS CORPUS
 2         Upon review of the Petition, it appears to the Court that a Petition for Writ of
 3   Habeas Corpus brought pursuant to § 2254 is not the proper vehicle for the claims
 4   Petitioner presents. Petitioner contends his federal constitutional rights are being violated
 5   by prison officials because he is not being given proper medical and psychiatric care.
 6   (Pet., ECF No. 1 at 18-21, 27-68.) Petitioner’s claims are not cognizable on habeas
 7   because they do not challenge the constitutional validity or duration of confinement. See
 8   28 U.S.C. 2254(a); Preiser v. Rodriguez, 411 U.S. 475, 500 (1973); Heck v. Humphrey,
 9   512 U.S. 477, 480-85 (1994).
10         Challenges to the fact or duration of confinement are brought by petition for a writ
11   of habeas corpus, pursuant to 28 U.S.C. § 2254; challenges to conditions of confinement
12   are brought pursuant to the Civil Rights Act, 42 U.S.C. § 1983. See Preiser, 411 U.S. at
13   488-500. When a state prisoner is challenging the very fact or duration of his physical
14   imprisonment, and the relief he seeks is a determination that he is entitled to immediate
15   release or a speedier release from that imprisonment, his sole federal remedy is a writ of
16   habeas corpus. Id. at 500. On the other hand, a § 1983 action is a proper remedy for a
17   state prisoner who is making a constitutional challenge to the conditions of his prison life,
18   but not to the fact or length of his custody. Id. at 499; McIntosh v. United States Parole
19   Comm’n, 115 F.3d 809, 811-12 (10th Cir. 1997). It appears that Petitioner challenges the
20   conditions of his prison life, but not the fact or length of his custody.
21         In no way does Petitioner claim his state court conviction violates the Constitution
22   or laws or treaties of the United States. Rule 4 of the Rules Governing Section 2254
23   Cases provides for summary dismissal of a habeas petition “[i]f it plainly appears from
24   the face of the petition and any exhibits annexed to it that the petitioner is not entitled to
25   relief in the district court.” Rule 4, 28 U.S.C. foll. § 2254. Here, it is plain from the
26   petition that Petitioner is not presently entitled to federal habeas relief because he has not
27   alleged that the state court violated his federal rights.
28   ///

                                                    2
                                                                                   19cv1355 GPC (BGS)
 1                                        CONCLUSION
 2         Based on the foregoing, the Court GRANTS Petitioner’s request to proceed in
 3   forma pauperis. The Clerk of the Court will file the Petition for Writ of Habeas Corpus
 4   without prepayment of the filing fee. Further, the Court DISMISSES this case without
 5   prejudice for failure to state a cognizable claim on habeas corpus. If Petitioner wishes to
 6   challenge the validity of his state court conviction, he must, no later than September 30,
 7   2019, file a First Amended Petition that states a cognizable habeas corpus claim. If
 8   Petitioner wishes to challenge the conditions of his confinement, he must file a new civil
 9   rights complaint pursuant to 42 U.S.C. § 1983 which will be given a new case number.
10   The Clerk of Court is directed to mail Petitioner a blank prisoner forms packet
11   containing a blank First Amended Petition pursuant to 28 U.S.C. § 2254 and a blank
12   civil rights complaint pursuant to 42 U.S.C. § 1983 form together with a copy of this
13   Order.
14         IT IS SO ORDERED.
15   Dated: July 26, 2019
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  3
                                                                                19cv1355 GPC (BGS)
